Title: From James Madison to Samuel Spring, 6 September 1812
From: Madison, James
To: Spring, Samuel


Revd. Sir
Montpellier Sep. 6th 1812.
I have received your favor of Aug 26. I recollect our Collegiate friendship with the same impressions which it gives me pleasure to find you still retain. Nor have I forgotten the pleasant hours that passed between us at a much later day under my own roof.
We all feel the weight of the times and it is to be regretted that all cannot unite in the measures opposed to them. If it were proper for me, it might not be agreeable to you, to discuss the subjects But I will not conceal the Surprize and the pain I feel at declarations from any portion of the American people that measures resulting from the national will Constitutionally pronounced, and carrying with them the most solemn sanctions, are not to be pursued into effect, without the hazard of Civil War. This is surely not the legitimate course. Neither is it the language, on other occasions, heard from the same quarter; nor a course consistent with the duration or efficacy of any Government.
Permit me to express equal surprise, that this extraordinary opposition to the War declared against Great Britain, is most emphatically rested on an alliance or a connection with France; presumed to exist, or to be intended, in the face of demonstrations to the contrary, with which the slightest degree of candor ought to be satisfied.
Without entering into comparisons between different districts of the Union, with respect to the suffering which led to the war, or the objects at stake in it; it is clear that every district felt more or less the evils which produced it, and is more or less deeply interested in the success of it. It is equally certain that the way to make it both short and successfull would be to convince the Enemy, that he has to contend with the whole and not a part of the Nation. Can it be doubted that if, under the pressure added by the war to that previously felt by G. B. her Government declines an accomodation on terms dictated by justice and compatible with, or rather conducive to her interest it will be owing to calculations drawn from our internal divisions. If she be disposed to such an accomodation, it will be evinced in due time, to the most prejudiced and misinformed, that the earliest and fairest opportunities, are not witheld.
I need scarcely remark that this is a letter altogether private and written in confidence that it will be so received.
Mrs. M. acknowledges your kind enquiry after her health; Hers and mine are at present both tolerably good. We hope that yours has been entirely re-established. Accept our friendly respects
James Madison
 